Citation Nr: 0714997	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  00-09 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left ankle strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from June to August 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO that 
denied a disability rating in excess of 10 percent for 
service-connected left ankle strain with arthritis.  The 
veteran timely appealed.

In September 2002, the veteran testified during a hearing 
before the undersigned at the RO.

In December 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
November 2003, the Board remanded the matter to the RO or 
VA's Appeals Management Center (AMC) for initial 
consideration of the recently developed evidence and further 
action.   

In June 2005, the Board again remanded the matter for 
additional development.

The Board also noted that in July 1997, and again in November 
2000, the veteran had raised the issue of service connection 
for bilateral pes planus.  In September 2002, the veteran 
also raised the issue of service connection for a nervous 
disorder, secondary to her service-connected ankle 
disabilities.  As those issues have not been adjudicated, 
they are again referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's left ankle strain with arthritis is manifested 
by MRI evidence of osteoarthritis, and moderate limitation of 
plantar flexion and dorsiflexion with pain; no additional 
motion loss due to fatigue, weakness, or repetitive use is 
demonstrated, and there are neither incapacitating 
exacerbations nor Achilles tenderness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left ankle strain with arthritis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5271, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2001, May 2004, and July 2005 letters, and the 
October 2006 supplemental statement of the case (SSOC), the 
RO or AMC notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The October 2006 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO has evaluated the left ankle strain with arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5271, as 10 
percent disabling on the basis of moderate limitation of 
motion.  

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 
20 percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

An MRI scan of the veteran's left ankle in November 1999 
revealed osteoarthritis of the second tarsal-metatarsal 
joint.

On multiple VA examinations during the appeal period, 
dorsiflexion of the veteran's left ankle has ranged from 10 
degrees to 15 degrees with pain, and plantar flexion of the 
left ankle has ranged from 15 degrees to 25 degrees with 
pain. While range of motion of the veteran's left ankle has 
been limited by pain, the January 2006 examiner found no 
additional loss of range of motion with repetitive use due to 
pain, fatigue or weakness.

The veteran has reported difficulties with walking and with 
prolonged standing, although she reportedly used neither a 
cane nor a crutch.  Her gait has been described by each 
examiner as slow, but normal.  Records reflect no shift in 
weightbearing, or laxity of the joint.  There is no evidence 
of pronation deformity, or of an inability to "heel to toe" 
walk that can be reflective of a marked limitation of motion.
   
The veteran testified that she has constant pain in her 
ankles when walking, and that she takes daily pain 
medication.  Since the veteran exhibits moderate limitation 
of motion with pain in plantar flexion and in dorsiflexion of 
the left ankle, and is apparently able to do repetitive 
motions without fatigability, weakness, or incoordination, or 
without additional limited motion, the evidence warrants no 
more than the currently assigned 10 percent disability rating 
under Diagnostic Code 5271.  DeLuca v. Brown, 8 Vet. App. at 
204-07; 38 C.F.R. §§ 4.7, 4.21 (2006).

Alternatively, the veteran's left ankle strain with arthritis 
could be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, as a foot injury.  Moderate residuals of foot injuries 
warrant a 10 percent evaluation. A 20 percent rating requires 
moderately severe residuals. Severe residuals of foot 
injuries warrant a 30 percent evaluation. A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by 
regulation; however, the overall regulatory scheme 
contemplates a 10 percent rating in cases of ankylosis in 
good weight bearing position, or problems so disabling that 
there is atrophy, disturbed circulation and weakness (10 
percent being a minimum rating), or where there is inward 
bowing of the tendo achillis with pain on manipulation and 
use, or definite tenderness with dorsiflexion of the great 
toe and limitation of dorsiflexion of the ankle; a 30 percent 
rating is contemplated in cases of marked deformity.   See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.  

The most recent evidence contains no findings suggesting that 
the veteran's left ankle strain with arthritis approximates 
the criteria for an evaluation in excess of 10 percent under 
any diagnostic code.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.  In fact, the January 2006 examiner found no 
Achilles tenderness to warrant a disability rating in excess 
of 10 percent under Diagnostic Code 5284.

The Board also notes that service connection has not been 
established for bilateral pes planus.  Accordingly, any 
symptoms associated with the veteran's bilateral pes planus 
may not be considered in the evaluation of the veteran's left 
ankle strain with arthritis.  38 C.F.R. § 4.14.  

There is no showing that the veteran's service-connected left 
ankle strain with arthritis has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited in the March 2000 statement of 
the case).  

In this regard, the Board notes that the veteran's service-
connected left ankle strain with arthritis has not been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  

The Board has noted that the issue of entitlement to a TDIU 
has been raised.  However, this issue involves criteria 
distinct from that for an increased schedular, or 
extraschedular evaluation.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected disability 
has not required any periods of recent hospitalization.  
While the veteran has reported difficulties with prolonged 
standing during the course of her day as a teacher, there is 
no evidence of impaired earnings.  Accordingly, the Board 
cannot conclude that her service-connected disability results 
in marked interference with employment, or that consideration 
of an extraschedular evaluation is otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
increased disability rating for the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

A disability rating in excess of 10 percent for a left ankle 
strain with arthritis is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


